DETAILED ACTION
Response to Amendment
This office action is in response to the application filed on 09 September 2022. Claims 1-4, 6-8, 11-13, and 18-27 are pending and are examined. Claims 11-13 are withdrawn from consideration. Applicant’s amendments to the claims have overcome each and every objection and 35 U.S.C. §§ 112(b) and 112(d) rejection previously set forth in the Non-final Office Action mailed 09 June 2022.
Response to Arguments
Applicant’s arguments filed 09 September 2022 have been fully considered and are rendered moot in view of the new ground(s) of rejection necessitated by amendment. 
Claim Objections
Claim 1 is objected to because of the following informalities: 
Regarding Claim 1, page 2, line 14, the limitation “at it” should likely read - - as it - - .
Examiner respectfully requests from Applicant verification and requires appropriate correction regarding this matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zahrt, US Patent Application Publication No.: 2019/0313897 A1, hereby Zahrt.
Regarding Claims 1 and 8, Zahrt discloses a method of administering a horizontal gaze nystagmus field sobriety test using a police assistance device, and a police assistance device, the method and police assistance device (Figs. 1-9 and 12) comprising:
“a processor; memory storing instructions (Fig. 6, and paragraphs [0075]-[0077], disclosing a processor and memory; see also Figs. 1-5); 
the device including a display, a microphone, a camera, a speaker, and removeable storage connectors (Figs. 1-4, elements 16, 26, 30, disclosing a display, camera and microphone; Fig. 5, elements 56 and 58, and paragraph [0074], disclosing a USB connector and speaker; see also Fig. 6) and being adjustable from a place on ground or other object to a position where the display at an eye height or eyebrow height of a person standing in proximity to the device (Figs. 1-4, and paragraphs [0056]-[0063], [0066]-[0070], and [0072] (specifically, paragraph [0057]), disclosing adjusting the telescopic pole (element 14) to position the nystagmus testing device (element 12) slightly above eye level of the test subject to conduct the nystagmus testing routine; see also Figs. 5-6); 
wherein the processor controls the device to implement the instructions in memory (Fig. 6, and paragraphs [0075]-[0077], disclosing a processor and memory; see also Figs. 1-5), the instructions comprising: 
prompting, by the processor (Fig. 6, and paragraphs [0075]-[0077], disclosing a processor and memory; see also Figs. 1-5), a person with predetermined messaging through the display or the speaker to follow instructions of the police assistance device (Figs. 1-5, and paragraphs [0056]-[0063], [0066]-[0070], [0072], and [0074] (specifically, paragraph [0074]), disclosing a speaker (Fig. 5, element 58) for outputting instructions for the test subject; see also Fig. 6, and paragraph [0077]); 
instructing, by the processor (Fig. 6, and paragraphs [0075]-[0077], disclosing a processor and memory; see also Figs. 1-5), the person to follow with the person's eyes a location of a moving test indicator on the display (Figs. 1-5, and paragraphs [0056]-[0063], [0066]-[0070], [0072], and [0074], disclosing a speaker (Fig. 5, element 58) for outputting instructions for the test subject, and further disclosing the test subject is instructed to follow movement of the stimulus (Fig. 3, element 52) on the display (Figs. 1 and 3, element 16) during the horizontal gaze nystagmus test, whereby the nystagmus testing system (Fig. 1, element 10) is configured to track the subject’s eye movements in relation to the stimulus (Fig. 3, element 52) on the display (Figs. 1 and 3, element 16); see also Fig. 6, and paragraph [0077]; see also Figs. 7-9, and paragraphs [0078]-[0090], disclosing first through third horizontal gaze nystagmus tests); 
moving, on the display, the location of the moving test indicator consistent with movements of a horizontal gaze nystagmus field sobriety test (Figs. 1-5, and paragraphs [0056]-[0063], [0066]-[0070], [0072], and [0074], disclosing the test subject is instructed to follow movement of the stimulus (Fig. 3, element 52) on the display (Figs. 1 and 3, element 16) during the horizontal gaze nystagmus test, whereby the nystagmus testing system (Fig. 1, element 10) is configured to track the subject’s eye movements in relation to the stimulus (Fig. 3, element 52) on the display (Figs. 1 and 3, element 16); see also Fig. 6; see also Figs. 7-9, and paragraphs [0078]-[0090], disclosing first through third horizontal gaze nystagmus tests); and 
recording, by the processor (Fig. 6, and paragraphs [0075]-[0077], disclosing a processor and memory; see also Figs. 1-5), locations of the moving test indicator as it moves along the display and, by the camera, locations of corresponding eye movements of the person (Figs. 1-5, and paragraphs [0056]-[0063], [0066]-[0070], [0072], and [0074] (specifically paragraph [0074]), disclosing the nystagmus testing system (Fig. 1, element 10) records nystagmus test data, which may include a list of nystagmus tests that were conducted, a video of the subject’s eye movement of each nystagmus test, and the movement of the stimulus (Fig. 3, element 52) of each nystagmus test; see also Fig. 6; see also Figs. 7-9, and paragraphs [0078]-[0090], disclosing first through third horizontal gaze nystagmus tests; see also Fig. 12, and paragraphs [0096]-[0098], disclosing the nystagmus test data may include the recorded subject’s eye movements relative to the position of the stimulus (Fig. 3, element 52)); and 
storing the recorded locations (Fig. 6, and paragraphs [0075]-[0077], disclosing a processor and memory, in which the memory stores nystagmus data from each of the nystagmus tests; see also Figs. 1-5) of the moving test indicator and the recorded locations of the corresponding eye movements in the memory or in memory of a remotely connected system (Figs. 1-5, and paragraphs [0056]-[0063], [0066]-[0070], [0072], and [0074] (specifically paragraph [0074]), disclosing the nystagmus testing system (Fig. 1, element 10) records nystagmus test data, which may include a list of nystagmus tests that were conducted, a video of the subject’s eye movement of each nystagmus test, and the movement of the stimulus (Fig. 3, element 52) of each nystagmus test; see also Fig. 6; see also Figs. 7-9, and paragraphs [0078]-[0090], disclosing first through third horizontal gaze nystagmus tests; see also Fig. 12, and paragraphs [0096]-[0098], disclosing the nystagmus test data may include the recorded subject’s eye movements relative to the position of the stimulus (Fig. 3, element 52), which may be uploaded to a database for storage).”
Regarding Claim 6, Zahrt discloses:
“transmitting the recorded locations from the police assistance device or allowing access to the recorded locations to at least one expert witness (Figs. 1-5, and paragraphs [0056]-[0063], [0066]-[0070], [0072], and [0074] (specifically paragraph [0074]), disclosing the nystagmus testing system (Fig. 1, element 10) records nystagmus test data, which may include a list of nystagmus tests that were conducted, a video of the subject’s eye movement of each nystagmus test, and the movement of the stimulus (Fig. 3, element 52) of each nystagmus test; further disclosing the USB connector (Fig. 5, element 56) may be used to transfer the nystagmus test data; see also Fig. 6; see also Figs. 7-9, and paragraphs [0078]-[0090], disclosing first through third horizontal gaze nystagmus tests; see also Fig. 12, and paragraphs [0096]-[0098], disclosing the nystagmus test data may include the recorded subject’s eye movements relative to the position of the stimulus (Fig. 3, element 52), which may be uploaded to a database for storage).”
Regarding Claim 7, Zahrt discloses:
“recording, by the microphone, audio before, during or after the camera recording of the locations of the moving test indicator and locations of the corresponding eye movements, and storing the microphone recording in the memory or in the memory of the remotely connected system (Fig. 6, and paragraphs [0075]-[0077], disclosing a processor and memory, in which the memory stores nystagmus data from each of the nystagmus tests, and further disclosing receiving/recording audio from the microphone; see also Figs. 1-5, and paragraphs [0056]-[0063], [0066]-[0070], [0072], and [0074]; see also Figs. 7-9, and paragraphs [0078]-[0090], disclosing first through third horizontal gaze nystagmus tests; see also Fig. 12, and paragraphs [0096]-[0098]).”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zahrt. Although the invention is not identically disclosed or described as set forth in 35 U.S.C. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a designer having ordinary skill in the art to which the claimed invention pertains, the invention is not patentable.
Zahrt discloses the invention substantially as claimed. Regarding Claim 4, Zahrt discloses:
“admitting the recorded locations of the moving test indicator and the recorded locations of the corresponding eye movements into evidence in a court proceeding of the person (paragraph [0003], disclosing it is well known in the art that some degree of proof that the test was administered correctly is required to be admissible in court; Figs. 1-5, and paragraphs [0056]-[0063], [0066]-[0070], [0072], and [0074] (specifically paragraph [0074]), disclosing the nystagmus testing system (Fig. 1, element 10) records nystagmus test data, which may include a list of nystagmus tests that were conducted, a video of the subject’s eye movement of each nystagmus test, and the movement of the stimulus (Fig. 3, element 52) of each nystagmus test; further disclosing the USB connector (Fig. 5, element 56) may be used to transfer the nystagmus test data; see also Fig. 6; see also Figs. 7-9, and paragraphs [0078]-[0090], disclosing first through third horizontal gaze nystagmus tests; see also Fig. 12, and paragraphs [0096]-[0098], disclosing the nystagmus test data may include the recorded subject’s eye movements relative to the position of the stimulus (Fig. 3, element 52), which may be uploaded to a database for storage).”
Zahrt clearly discloses that it is well known in the art that some degree of proof that the test was administered correctly is required to be admissible in court (paragraph [0003]). In other words, it is obvious to one of ordinary skill that the purpose is to ensure that the test was administered correctly, and thus the data was collected accurately, during a horizontal gaze nystagmus test, in order to be admissible in court, which is well within the teachings of Zahrt.
Claim Rejections - 35 USC § 103
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Zahrt, in view of Vallejo et al., US Patent Application Publication No.: 2021/0393180 A1, hereby Vallejo.
Regarding Claim 2, Zahrt discloses:
“analyzing, by the processor (Fig. 6, and paragraphs [0075]-[0077], disclosing a processor and memory; see also Figs. 1-5), a deviation of involuntary jerking between the locations of the moving testing indicator and the locations of the corresponding eye movements and determining if the deviation exceeds an allowable (Figs. 1-5, and paragraphs [0056]-[0063], [0066]-[0070], [0072], and [0074] (specifically paragraph [0074]), disclosing the nystagmus testing system (Fig. 1, element 10) records nystagmus test data, which may include a list of nystagmus tests that were conducted, a video of the subject’s eye movement of each nystagmus test, and the movement of the stimulus (Fig. 3, element 52) of each nystagmus test; see also Fig. 6; see also Figs. 7-9, and paragraphs [0078]-[0090], disclosing first through third horizontal gaze nystagmus tests; see also Fig. 12, and paragraphs [0096]-[0098], disclosing the nystagmus test data may include the recorded subject’s eye movements relative to the position of the stimulus (Fig. 3, element 52)). . . .”
However, although Zahrt does not expressly disclose the claimed threshold, Vallejo does expressly disclose the following:
“analyzing, by the processor, a deviation of involuntary jerking between the locations of the moving testing indicator and the locations of the corresponding eye movements and determining if the deviation exceeds an allowable threshold (paragraph [0049], disclosing utilization of a threshold during testing to determine if the test subject is impaired at an estimated degree; Figs. 6-11, and paragraphs [0008], [0035], and [0073]-[0081], disclosing an HGN tracking test is performed by a moving a displayed object to the edge of the test subject’s vision on the VR headset to induce nystagmus or jitter in the subject's eyes and tracking the response, in which the figures show the results, including deviation; Figs. 30-48, and paragraphs [0123]-[0140], disclosing the results of pupil size during HGN testing; Fig. 1, and paragraph [0039], disclosing the camera (element 110a) records eye movement during testing; paragraphs [0008], [0034]-[0035], [0037]-[0038], [0042]-[0043], [0045]-[0048], and [0058]-[0059], disclosing various examples of collecting, analyzing, and storing eye movements, eye position, pupil size/position, target data, tracking object data, data from the screen, etc. during the HGN test; Fig. 1, and paragraph [0046], specifically disclosing the VR headset and computer with processor and memory for performing HGN testing and retrieving predetermined testing parameters/equations for each impairment and the raw data generated by the eye tracking component, which can be stored in data memory of VR headset or in memory of computer; see also Figs. 19-21 and 49-54, further disclosing data gathered for horizontal gaze nystagmus during HGN45 testing).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Zahrt and Vallejo (hereby Zahrt-Vallejo), to modify the method of administering a horizontal gaze nystagmus field sobriety test using a police assistance device, and a police assistance device of Zahrt to use the claimed threshold as in Vallejo. The motivation for doing so would have been to create the advantage of precisely determining if the test subject is impaired at an estimated degree (see Vallejo, paragraph [0049]).
Regarding Claim 3, Zahrt-Vallejo discloses:
“a deviation of involuntary jerking (Zahrt, Figs. 1-5, and paragraphs [0056]-[0063], [0066]-[0070], [0072], and [0074] (specifically paragraph [0074]), disclosing the nystagmus testing system (Fig. 1, element 10) records nystagmus test data, which may include a list of nystagmus tests that were conducted, a video of the subject’s eye movement of each nystagmus test, and the movement of the stimulus (Fig. 3, element 52) of each nystagmus test; see also Fig. 6; see also Figs. 7-9, and paragraphs [0078]-[0090], disclosing first through third horizontal gaze nystagmus tests; see also Fig. 12, and paragraphs [0096]-[0098], disclosing the nystagmus test data may include the recorded subject’s eye movements relative to the position of the stimulus (Fig. 3, element 52)) is measured from where a pupil of the eyes should be when correspondence to occurs to where the pupil is when non-correspondence occurs between the locations of the moving test indicator and the locations of the corresponding eye movements and determining if the deviation exceeds an allowable threshold (Vallejo, paragraph [0049], disclosing utilization of a threshold during testing to determine if the test subject is impaired at an estimated degree; Figs. 6-11, and paragraphs [0008], [0035], and [0073]-[0081], disclosing an HGN tracking test is performed by a moving a displayed object to the edge of the test subject’s vision on the VR headset to induce nystagmus or jitter in the subject's eyes and tracking the response, in which the figures show the results, including deviation; Figs. 30-48, and paragraphs [0123]-[0140], disclosing the results of pupil size during HGN testing; Fig. 1, and paragraph [0039], disclosing the camera (element 110a) records eye movement during testing; paragraphs [0008], [0034]-[0035], [0037]-[0038], [0042]-[0043], [0045]-[0048], and [0058]-[0059], disclosing various examples of collecting, analyzing, and storing eye movements, eye position, pupil size/position, target data, tracking object data, data from the screen, etc. during the HGN test; Fig. 1, and paragraph [0046], specifically disclosing the VR headset and computer with processor and memory for performing HGN testing and retrieving predetermined testing parameters/equations for each impairment and the raw data generated by the eye tracking component, which can be stored in data memory of VR headset or in memory of computer; see also Figs. 19-21 and 49-54, further disclosing data gathered for horizontal gaze nystagmus during HGN45 testing).”
The motivation that was utilized in Claim 2 applies equally as well here.
Claim Rejections - 35 USC § 103
Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zahrt, in view of Harris et al., US Patent Application Publication No.: 2013/0057829 A1, hereby Harris.
Regarding Claims 18 and 20, Zahrt discloses:
“prompting the person about . . . to conduct the horizontal gaze nystagmus field sobriety test in and receiving back . . . , . . . ; and . . . the predetermined messaging and (Figs. 1-5, and paragraphs [0056]-[0063], [0066]-[0070], [0072], and [0074] (specifically, paragraph [0074]), disclosing a speaker (Fig. 5, element 58) for outputting instructions for the test subject; see also Fig. 6, and paragraph [0077]; see also Figs. 7-9, and paragraphs [0078]-[0090], disclosing first through third horizontal gaze nystagmus tests). . . .”
However, although Zahrt does not expressly disclose the claimed language selection, Harris does expressly disclose the following:
“prompting the person about which language to conduct the horizontal gaze nystagmus field sobriety test in and receiving back a selected language, retrieving a language module corresponding to the selected language from the device or a remote system; and changing the predetermined messaging and instruction to the selected language (Fig. 1c, and paragraphs [0034]-[0036], disclosing “a speaker 160 that provides audible signals, such as beeping sounds or spoken language instructions, for performing the test”; and “button 126c is used to select a language for providing test instructions (cycling through each of a series of spoken languages with each actuation of button 126c). In such an embodiment, actuation of button 126b is used to start or stop the selected test in the selected language and button 126a is used to begin recording of the motion of the device with an internal gyroscopic motion sensor (not shown) and sounds recordable during the test with a microphone 164.”; paragraph [0028], disclosing additional auditory cues, such as instructions to the test administrator or test subject, can be provided, possibly in a plurality of languages; Figs. 2-3, and paragraph [0042]; Figs. 5a-6b, disclosing administering the horizontal gaze nystagmus test, and paragraphs [0065] or [0069], disclosing instructions prompting the user throughout the test, including in an audible beep or particular language; see also Figs. 4a-4b, and paragraph [0048], illustrating functions performed by a testing device in support of and while recording a test, and further disclosing spoken instructions in different languages).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Zahrt and Harris (hereby Zahrt-Harris), to modify the method of administering a horizontal gaze nystagmus field sobriety test using a police assistance device, and a police assistance device of Zahrt to use the claimed language selection as in Harris. The motivation for doing so would have been to create the advantage of easily administering the test in a variety of audible forms, such as beeping sounds or a plurality of languages (see Harris, Fig. 1c-3, 4a-4b and 5a-6b, and paragraphs [0028], [0034]-[0036], [0048], [0065], [0069], and [0075]).
Regarding Claims 19 and 21, Zahrt-Harris discloses:
“storing audio from the person (Zahrt, Fig. 6, and paragraphs [0075]-[0077], disclosing a processor and memory, in which the memory stores nystagmus data from each of the nystagmus tests, and further disclosing receiving/recording audio from the microphone; see also Figs. 1-5, and paragraphs [0056]-[0063], [0066]-[0070], [0072], and [0074]; see also Figs. 7-9, and paragraphs [0078]-[0090], disclosing first through third horizontal gaze nystagmus tests; see also Fig. 12, and paragraphs [0096]-[0098]) and the selected language (Harris, Fig. 1c, and paragraphs [0034]-[0036], disclosing “a speaker 160 that provides audible signals, such as beeping sounds or spoken language instructions, for performing the test”; and “button 126c is used to select a language for providing test instructions (cycling through each of a series of spoken languages with each actuation of button 126c). In such an embodiment, actuation of button 126b is used to start or stop the selected test in the selected language and button 126a is used to begin recording of the motion of the device with an internal gyroscopic motion sensor (not shown) and sounds recordable during the test with a microphone 164”; and “An I/O adapter 168, such as a USB connection, is provided receiving data into memory and transmitting data stored in memory”; paragraph [0028], disclosing additional auditory cues, such as instructions to the test administrator or test subject, can be provided, possibly in a plurality of languages; Figs. 2-3, and paragraph [0042]; Figs. 5a-6b, disclosing administering the horizontal gaze nystagmus test, and paragraphs [0065] or [0069], disclosing instructions prompting the user throughout the test, including in an audible beep or particular language; see also Figs. 4a-4b, and paragraph [0048], illustrating functions performed by a testing device in support of and while recording a test, and further disclosing spoken instructions in different languages) with the recorded locations (Zahrt, Fig. 6, and paragraphs [0075]-[0077], disclosing a processor and memory, in which the memory stores nystagmus data from each of the nystagmus tests, and further disclosing receiving/recording audio from the microphone; see also Figs. 1-5, and paragraphs [0056]-[0063], [0066]-[0070], [0072], and [0074]; see also Figs. 7-9, and paragraphs [0078]-[0090], disclosing first through third horizontal gaze nystagmus tests; see also Fig. 12, and paragraphs [0096]-[0098]).”
The motivation that was utilized in Claims 18 and 20 applies equally as well here.
Claim Rejections - 35 USC § 103
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Zahrt, in view of Burwinkel et al., US Patent Application Publication No.: 2021/0290102 A1 (please note the Provisional Application No.: 62/992,325), hereby Burwinkel.
Regarding Claims 22-23, Zahrt discloses:
“detecting with a . . . on the police assistance device the person's level of intoxication (Figs. 1-5, and paragraphs [0056]-[0063], [0066]-[0070], [0072], and [0074] (specifically paragraph [0074]), disclosing the nystagmus testing system (Fig. 1, element 10) records nystagmus test data, which may include a list of nystagmus tests that were conducted, a video of the subject’s eye movement of each nystagmus test, and the movement of the stimulus (Fig. 3, element 52) of each nystagmus test; see also Fig. 6; see also Figs. 7-9, and paragraphs [0078]-[0090], disclosing first through third horizontal gaze nystagmus tests; see also Fig. 12, and paragraphs [0096]-[0098], disclosing the nystagmus test data may include the recorded subject’s eye movements relative to the position of the stimulus (Fig. 3, element 52)).”
However, although Zahrt does not expressly disclose the claimed breathalyzer, Burwinkel does expressly disclose the following:
“detecting with a breathalyzer on the police assistance device the person's level of intoxication (Fig. 1, and paragraphs [0140] and [0146]).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Zahrt and Burwinkel, to modify the method of administering a horizontal gaze nystagmus field sobriety test using a police assistance device, and a police assistance device of Zahrt to use the claimed breathalyzer as in Burwinkel. The motivation for doing so would have been to create the advantage of determining an accurate impairment level to further determine the alertness state of the user (see Burwinkel, Fig. 1, and paragraphs [0140] and [0146]).
Claim Rejections - 35 USC § 103
Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Zahrt, in view of Mullin, US Patent Application Publication No.: 2016/0358029 A1, hereby Mullin.
Regarding Claims 24-25, Zahrt discloses:
“. . . with a . . . on the police assistance device at least one of (Figs. 1-6; see also Figs. 7-9; see also Fig. 12). . . .”
However, although Zahrt does not expressly disclose the claimed scanner, Mullin does expressly disclose the following:
“scanning with a scanner on the police assistance device at least one of a driver's license, fingerprints, or other identification of the person (Fig. 1, and paragraph [0072], disclosing scanning a driver's license).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Zahrt and Mullin, to modify the method of administering a horizontal gaze nystagmus field sobriety test using a police assistance device, and a police assistance device of Zahrt to use the claimed scanner as in Mullin. The motivation for doing so would have been to create the advantage of providing an identification check or secondary identification check (see Mullin, Fig. 1, and paragraph [0072]).
Claim Rejections - 35 USC § 103
Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Zahrt, in view of Gammenthaler, US Patent No.: 6,026,674 A, hereby Gammenthaler.
Regarding Claims 26-27, Zahrt discloses:
“. . . on the police assistance device at least one of a summons, an official warning, or results of the horizontal gaze nystagmus field sobriety test (Figs. 1-5, and paragraphs [0056]-[0063], [0066]-[0070], [0072], and [0074] (specifically paragraph [0074]), disclosing the nystagmus testing system (Fig. 1, element 10) records nystagmus test data, which may include a list of nystagmus tests that were conducted, a video of the subject’s eye movement of each nystagmus test, and the movement of the stimulus (Fig. 3, element 52) of each nystagmus test; further disclosing the USB connector (Fig. 5, element 56) may be used to transfer the nystagmus test data; see also Fig. 6; see also Figs. 7-9, and paragraphs [0078]-[0090], disclosing first through third horizontal gaze nystagmus tests; see also Fig. 12, and paragraphs [0096]-[0098], disclosing the nystagmus test data may include the recorded subject’s eye movements relative to the position of the stimulus (Fig. 3, element 52), which may be uploaded to a database for storage).”
However, although Zahrt does not expressly disclose the claimed printer, Gammenthaler does expressly disclose the following:
“printing with a printer on the police assistance device at least one of a summons, an official warning, or results of the . . . field sobriety test (Fig. 1, element 42; Fig. 3, and col. 4, line 58 to col. 5, line 3; Fig. 4, and col. 5, lines 21-35).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Zahrt and Gammenthaler, to modify the method of administering a horizontal gaze nystagmus field sobriety test using a police assistance device, and a police assistance device of Zahrt to use the claimed printer as in Gammenthaler. The motivation for doing so would have been to create the advantage of outputting/maintaining a physical copy of test results as pass/fail or numerical values (see Gammenthaler, Fig. 1, element 42; Fig. 3, and col. 4, line 58 to col. 5, line 3; Fig. 4, and col. 5, lines 21-35).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Examiner notes that multiple references cited disclose administering a test, such as a horizontal gaze nystagmus test. For example, the following references show similar features in the claims, although not relied upon: Zakariaie (US 2021/0192351 A1), Fig. 6; Migdal, (US 8,899,748 B1), Figs. 1-7; Picard (US 10,390,802 B1), Figs. 1-2.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M WALSH whose telephone number is (571)270-0423. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M WALSH/Examiner, Art Unit 2482            



/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482